Citation Nr: 1225047	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-32 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and tinnitus.

The Veteran requested a hearing before the Board at the RO on his October 2008 formal appeal, Form 9 and such hearing was scheduled for June 2010; however, the Veteran did not appear for the hearing.  Because the Veteran has not requested that the hearing be rescheduled, the Board finds that adjudication of his claim is proper.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that his current bilateral hearing loss and tinnitus were caused by acoustic trauma sustained in service, when he worked as a weapons mechanic and had daily exposure to jet engine noise while working on the tarmac.  He contends that his hearing loss and tinnitus began in 1974.

Service treatment records reflect that on July 1960 entrance examination, the Veteran's hearing was 15/15, on whisper voice testing.  In January 1963, the Veteran showed significant hearing loss at all pure tone thresholds, ranging from 48 to 55 decibels.  However, in November 1963, audiometry testing showed hearing at 15 decibels at all pure tone thresholds.  On April 1964 separation examination, the Veteran's hearing was within normal limits.  However, there was a 25 decibel loss at 4000 Hertz on the left side.  

In August 2007, a private audiologist relayed the Veteran's report of tinnitus and hearing loss beginning 10 years following service and intense noise exposure while in service, determining that the Veteran's current hearing loss and tinnitus were more likely than not related to noise exposure in service.  The audiologist concluded that the Veteran's pattern of hearing loss was in excess of that expected due to the aging process alone.

On October 2007 VA examination, the Veteran reported that following service, he worked for seven years as a milk delivery person and then worked as a police officer for the remainder of his career, with no recreational noise exposure.  He had had tinnitus for as long as he could remember.  The examiner concluded that his hearing loss and tinnitus were not the result of his service because he had normal hearing at the time of separation from service.

In this case, the Board finds that further clarification is necessary, both from the VA and from the Veteran's private audiologist.  Significantly, it is unclear how the Veteran's hearing loss and tinnitus, beginning ten years following separation from service, are related to service, as the private audiologist did not provide a rationale for the delay in onset of those disabilities.  On the other hand, the VA examiner did not address the January 1963 service treatment record that showed an increase in hearing loss, or the indication on separation examination of mild hearing loss at 4000 decibels, as argued, in part, by the Veteran's representative.  Thus, further clarification in this instance is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims for service connection for bilateral hearing loss and tinnitus.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request that the Veteran seek clarification from the August 2007 private audiologist as to how his hearing loss and tinnitus were caused or aggravated by noise exposure in service, when it appears that onset of those conditions occurred ten years following separation from service.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the etiology of his hearing loss and tinnitus.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss and tinnitus are related to his service?  The examiner should take into account the August 2007 private opinion, as well as the service treatment records dated in January 1963, November 1963, and April 1964, demonstrating some possible hearing loss in service.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


